                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA

 ALEXIE PORTZ, JILL KEDROWSKI,                      Civil No. 16-1115 (JRT/LIB)
 ABIGAIL KANTOR, MARILIA ROQUE
 DIVERSI, FERNANDA QUINTINO
 DOS SANTOS, MARIA HAUER,
 HALEY BOCK, KAITLYN BABICH,                                 ORDER
 ANNA LINDELL, and KIERSTEN
 ROHDE, individually and on behalf of all
 those similarly situated,

                                Plaintiffs,

 v.

 ST. CLOUD STATE UNIVERSITY and
 MINNESOTA STATE COLLEGES AND
 UNIVERSITIES,


                               Defendants.


      Andrew T. James, Sharon L. Van Dyck, Donald Chance Mark, Jr., Tyler P.
      Brimmer, FAFINSKI MARK & JOHNSON, P.A., 775 Prairie Center
      Drive, Suite 400, Eden Prarie, MN 55344, for plaintiffs.

      Kevin Finnerty, Ian M. Welsh, MINNESOTA ATTORNEY GENERAL’S
      OFFICE, 445 Minnesota Street, Saint Paul, MN 55101, for defendants.


      St. Cloud State University and Minnesota State Colleges and Universities

(collectively “SCSU”) have asked the Court to allow additional briefing in response to

Plaintiffs’ request to hold SCSU in civil contempt for allegedly violating this Court’s

Preliminary Injunction Order. (Letter, Jan. 22, 2019, Docket No. 372; see Proposed Order

at 70-72, Jan. 14, 2019, Docket No. 368.) The Court will defer judgment on Plaintiffs’
civil contempt request until after the Court has issued its Findings of Fact, Conclusions of

Law and Order for Judgment. The Court will establish a briefing schedule on this issue

until that time.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiffs’ request for a civil contempt order will be addressed

after the Court issues its judgment in this case.


DATED: January 25, 2019                             ______s/John R. Tunheim______
at Minneapolis, Minnesota.                               JOHN R. TUNHEIM
                                                              Chief Judge
                                                       United States District Court




                                             -2-
